



Exhibit 10.1


SBA Loan Number: 6258327208
SBA Loan Name: Falconstor, Inc.
RR U.S. Small Business Administration
U.S. Small Business Administration
NOTE
brad.wolfe@falconstor.com
SBA Loan #6258327208
SBA Loan Name Falconstor, Inc.
Date April 28, 2020
Loan Amount $754,000.00
Interest Rate Fixed rate of interest equal at all times to 1.00%
Borrower Falconstor, Inc.
Lender Peapack-Gladstone Bank
754000
1. PROMISE TO PAY:


In return for the Loan, Borrower promises to pay to the order of Lender the
amount of $754,000.00, interest on
the unpaid principal balance, and all other amounts required by this Note.


2. DEFINITIONS:


"Loan" means the loan evidenced by this Note.
"Loan Documents" means the documents related to this loan signed by Borrower.
"SBA" means the Small Business Administration, an Agency of the United States of
America.


3. PAYMENT TERMS:


Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:
Initial Deferment Period: No payments are due on this loan for 6 months from the
date of first disbursement of
this Loan. Interest will continue to accrue during the deferment period.
Loan Forgiveness: Borrower may apply to Lender for forgiveness of the amount due
on this Loan in an amount
equal to the sum of the following costs incurred by Borrower during the 8-week
period beginning on the date of
first disbursement of this Loan:
a.
Payroll costs.

b.
Any payment of interest on a covered mortgage obligation (which shall not
include any prepayment of or payment of principal on a covered mortgage
obligation).

c.
Any payment on a covered rent obligation.

d.
Any covered utility payment.



The amount of loan forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of
the Paycheck Protection Program, including the provisions of Section 1106 of the
Coronavirus Aid, Relief, and
Economic Security Act (CARES Act) (P.L. 116-136). Not more than 25% of the
amount forgiven can be
attributable to non-payroll costs. If Borrower has received an EIDL advance,
that amount shall be reduced from
the loan forgiveness amount.


Maturity: This Note will mature two years from date of first disbursement of
this Loan.


Repayment Terms: The interest rate on this Note is one percent (1%) per year.
The interest rate is fixed and will
not be changed during the life of the Loan.


Borrower must repay the Loan in eighteen (18) equal and consecutive monthly
principal and interest payments in
a sum sufficient to fully amortize the then outstanding balance of the Loan over
the remaining months in the term
of the Loan, beginning seven (7) months from the month this Note is dated and
every month thereafter; payments
will be due on the same calendar day as the date of this Note in the months they
are due.







--------------------------------------------------------------------------------





Lender will apply each installment payment first to pay interest accrued to the
day Lender received the payment,
then to bring principal current, and will apply any remaining balance to reduce
principal.


Loan Prepayment: Notwithstanding any provision in this Note to the contrary:


Borrower may prepay this Note at any time without penalty. Borrower may prepay
20 percent or less of the unpaid
principal balance at any time without notice. If Borrower prepays more than 20
percent and the Loan has been
sold on the secondary market, Borrower must: a. Give Lender written notice; b.
Pay all accrued interest; and c. If
the prepayment is received less than 21 days from the date Lender received the
notice, pay an amount equal to 21
days interest from the date lender received the notice, less any interest
accrued during the 21 days and paid under
b. of this paragraph. If Borrower does not prepay within 30 days from the date
Lender received the notice,
Borrower must give Lender a new notice.


Non-Recourse. Lender and SBA shall have no recourse against any individual
shareholder, member or partner of
Borrower for non-payment of the loan, except to the extent that such
shareholder, member or partner uses the loan
proceeds for an unauthorized purpose.


All remaining principal and accrued interest is due and payable 2 years from
date of Note.


Late Charge: If a payment on this Note is more than 10 days late, Lender may
charge Borrower a late fee of up
to 5% of the unpaid portion of the regularly scheduled payment.


4. DEFAULT:


Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if
Borrower:
A.
Fails to do anything required by this Note and other Loan Documents;

B.
Defaults on any other loan with Lender;

C.
Does not preserve, or account to Lender's satisfaction for any proceeds of this
Loan or use thereof;

D.
Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

E.
Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA;

F.
Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially

affect Borrower's ability to pay this Note;
G.
Fails to pay any taxes when due;

H.
Becomes the subject of a proceeding under any bankruptcy or insolvency law;

I.
Has a receiver or liquidator appointed for any part of their business or
property;

J.
Makes an assignment for the benefit of creditors;

K.
Has any adverse change in financial condition or business operation that Lender
believes may materially affect Borrower's ability to pay this Note;

L.
Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender's prior written consent; or

M.
Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower's

ability to pay this Note.


5. LENDER'S RIGHTS IF THERE IS A DEFAULT:


Without notice or demand and without giving up any of its rights, Lender may:
A.
Require immediate payment of all amounts owing under this Note;

B.
Collect all amounts owing from any Borrower; or

C.
File suit and obtain judgment.



6. LENDER'S GENERAL POWERS:


Without notice and without Borrower's consent, Lender may:
A.
Incur expenses to collect amounts due under this Note, enforce the terms of this
Note or any other Loan Document. If Lender incurs such expenses, it may demand
immediate repayment from Borrower or add the expenses to the principal balance;

C.    Release anyone obligated to pay this Note; and





--------------------------------------------------------------------------------





D.    Take any action necessary to collect amounts owing on this Note.
E.    Assign this Note and its rights hereunder.


7. WHEN FEDERAL LAW APPLIES:


When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA
regulations. Lender or SBA may use state or local procedures for filing papers,
recording documents, giving
notice, foreclosing liens, and other purposes. By using such procedures, SBA
does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal
law.


8. SUCCESSORS AND ASSIGNS; ELECTRONIC DELIVERY:
Under this Note, “Borrower” includes the successors of Borrower, and Lender
includes its successors and
assigns. Borrower explicitly consents to the electronic delivery and acceptance
of the terms of this transaction
evidenced by this Note. Borrower agrees that its present intent to be bound by
this Note may be evidenced
by electronically signed signature pages via digital transmission and is deemed
to be valid execution and
delivery as though an original ink signature. Until such time (if any) as Lender
may legally transfer this Note
as permitted hereby, the single, authoritative copy of this transferable record
will be held by Lender.


9. GENERAL PROVISIONS; BORROWER’S CERIFICATIONS:
A.
All individuals and entities signing this Note are jointly and severally liable.

B.
Borrower waives all suretyship defenses.

C.
Borrower must sign all documents necessary at any time to comply with the Loan.

D.
Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

E.
Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

F.
If any part of this Note is unenforceable, all other parts remain in effect.

G.
To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor.

H.
Borrower will from time to time execute and deliver to Lender such documents,
and take or cause to be taken, all such other or further action, as Lender may
request pursuant to the Paycheck Protection Program, and as Lender may request
in order to effect and confirm or vest more securely in Lender all rights
contemplated by this Note.

I.
Borrower hereby represents and warrants that all statements made in their
Borrower Application Form are true and correct and Lender is entitled to rely on
those statements.

J.
If a SBA Authorization is issued and provided to the Borrower in the future in
connection with this Loan, then Borrower will comply with the terms and
conditions thereof.

K.
Borrower certifies to Lender:

a.
Borrower acknowledges that if Borrower defaults on the loan, SBA may be required
to pay Lender under the SBA guarantee, and SBA may then seek recovery on the
loan (to the extent any balance remains after loan forgiveness).

b.
Borrower will keep books and records in a manner satisfactory to Lender, furnish
financial statements as requested by Lender, and allow Lender and SBA to inspect
and audit books, records and papers relating to Borrower’s financial or business
condition.

c.
Borrower will not, without Lender’s consent, changes its ownership structure,
make any distribution of company assets that would adversely affect its
financial condition, or transfer (including pledging) or dispose of any assets,
except in the ordinary course of business.



10. STATE-SPECIFIC PROVISIONS:
Subject to paragraph 7, this Note shall be construed in accordance with and
governed by the laws of the State
of New Jersey.


All parties agree to the exclusive jurisdiction of any state or federal court
located within the State of New
Jersey for the determination of any controversy arising under or in connection
with this Note or the Loan
Documents, and the Borrower waives personal service of any summons, complaint,
or other process in any
action in any state or federal court located within the State of New Jersey and
agrees that all service thereof
may be made by certified or registered mail, return receipt requested.


THE BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY





--------------------------------------------------------------------------------





CLAIM OR CAUSE OF ACTION ARISING HEREUNDER OR IN ANY WAY CONNECTED WITH OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE BORROWER
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE BORROWER MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE BORROWERTO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.


11. BORROWER'S NAME(S) AND SIGNATURE(S):
By signing below, each individual or entity becomes obligated under this Note as
Borrower




Borrower: Falconstor, Inc.
By: ________________________________
Name: Charles Bradford Wolfe
Title: Owner
Date: ___________________________
Charles B Wolfe (May 5, 2020)





--------------------------------------------------------------------------------







LOAN FORGIVENESS CERTIFICATION
In order to induce Peapack-Gladstone Bank ("Lender") to make a U. S. Small
Business
Administration ("SBA") guaranteed Loan, SBA Loan Number 6258327208 ("Loan") to
Falconstor,
Inc. (“Borrower"), Charles Bradford Wolfe (“I”), hereby certify to the Lender
that:


1.
I am the Owner of the Borrower, and I have personal knowledge of the facts sworn
to in this Certification.



2.
On or around April 20, 2020, Lender made the Loan to the Borrower in the
principal amount of $754,000.00 pursuant to the Paycheck Protection Program (“PP
Program”) under the CARES Act.



3.
I am required to provide the Lender and SBA with evidence that the proceeds of
the Loan will be and/or have been used for payroll costs (“Eligible Payroll
Costs”), payments of interest on mortgage obligations incurred before February
15, 2020, rent payments on leases dated before February 15, 2020, and utility
payments under service agreements dated before February 15, 2020 (collectively
the “Eligible Non-Payroll Costs”), over the eight-week period following the date
of the PPP Loan (Eligible Payroll Costs and Eligible Non-Payroll Costs are
collectively the “Authorized Purposes”).



4.
I hereby certify that (i) no part of the proceeds of the Loan will be and/or
were used for an unauthorized purpose, (ii) the documentation supporting the
Borrower’s request for loan forgiveness is true and correct, (iii) the amount
for which forgiveness is requested was used to retain employees, (iv) that
Borrower has accurately verified the payments for Eligible Payroll Costs under
the PP Program, (v) and all documentation submitted and/or or to be submitted to
support this Certification is true and accurate.



5.
I am aware that the Lender will rely upon the truth of the statements made by me
in this Certification.

_______________________________
Charles Bradford Wolfe
Charles B Wolfe (May 5, 2020)
NOTICE OF PAYCHECK PROTECTION PROGRAM FORGIVENESS


1.
FOR PURPOSES OF PAYCHECK PROTECTION PROGRAM LOAN (the “PPP Loan”) FORGIVENESS,
THE BORROWER WILL HAVE TO DOCUMENT THE PROCEEDS USED FOR PAYROLL COSTS IN ORDER
TO DETERMINE THE AMOUNT OF FORGIVENESS. The Lender is not responsible to
document the PPP Loan proceeds.



2.
The amount of loan forgiveness can be up to the full principal amount of the
loan and any accrued interest. That is, the borrower will not be responsible for
any loan payment if the borrower uses all of the loan proceeds for forgivable
purposes described and employee and compensation levels are maintained.



3.
At least Seventy-five percent (75%) of PPP Loan proceeds shall be used to cover
payrolls costs.



4.
No more than twenty-five percent (25%) of PPP Loan proceeds shall be
attributable to non-payroll costs.








--------------------------------------------------------------------------------





5.
The actual amount of loan forgiveness will depend, in part, on the total amount
of payroll costs, payments of interest on mortgage obligations incurred before
February 15, 2020, rent payments on leases dated before February 15, 2020, and
utility payments under service agreements dated before February 15, 2020, over
the eight-week period following the date of the PPP Loan. However, not more than
25 percent of the PPP Loan forgiveness amount may be attributable to non-payroll
costs.



6.
Loan forgiveness will be provided for the sum of documented payroll costs,
covered mortgage interest payments, covered rent payments, and covered
utilities. As explained above, not more than 25 percent of the forgiven amount
may be for nonpayroll costs.



7.
Proceeds from any advance up to $10,000.00 on an economic injury disaster loan
(“Economic Injury Disaster Loan”) will be deducted from the loan forgiveness
amount on the loan forgiveness amount on the PPP Loan.



8.
If PPP Loan proceeds are utilized for unauthorized purposes, the Small Business
Association will direct the Borrower to repay those amounts.



9.
The Lender in its sole and absolute discretion will determine the amount of
forgiveness based on the attestations of the Borrower and the truth and accuracy
of the documentation provided by the Borrower. The Lender has no liability or
recourse related to the forgivable feature of the PPP Loan offered by the Small
Business Administration (the “SBA”).



10.
Notwithstanding the foregoing, SBA will issue additional guidance on loan
forgiveness.






--------------------------------------------------------------------------------





Notice of Forgiveness Documentation


IMPORTANT


The below information shall be presented to the bank or SBA for Loan
Forgiveness:


1.
Copies of payroll tax reports file with the IRS (including Forms 941, 940, state
income and unemployment tax filing reports) for the 8 week period following the
original of the loan.



2.
Copies of payroll reports for each pay period for the 8 week period following
the origination of the loan. Gross wages including PTO (which might include
vacation, sick, and other PTO) should be reflected.



3.
Documentation reflecting the health insurance premiums paid by the company under
a group health plan including owners of the company for the 8 week period
following the origination of the loan should be provided. Copies of the monthly
invoices should suffice.



4.
Documentation of all retirement plan funding by the employer for the 8 weeks
following the origination of loan should be sufficient. Copies of workpapers,
schedules and remittances to the retirement plan administrator should be
available.



5.
Copies of all lease agreements for real estate and tangible personal property
should be presented along with proof of payment during the 8 week period
following the loan origination date.



6.
Copies of all statement of interest paid on debt obligations incurred prior to
February 15, 2020 indicating payment amounts and proof of payment for the 8 week
period following the loan origination date.



7.
Copies of cancelled checks, statements or other evidence of utilities paid
during the "covered period" for the 8 week period following the loan origination
date.



8.
Any and all additional documentation required by the Lender to support and
document the use of the proceeds of the Loan








--------------------------------------------------------------------------------





ACKNOWLEDGMENT OF RECEIPT
Date:         April 28, 2020


Borrower:    Falconstor, Inc.


SBA Loan Name: Falconstor, Inc.
SBA Loan No.: 6258327208


I have received a copy of the Notice of Paycheck Protection Program Forgiveness
and Notice
of Forgiveness Documentation.


Borrower: Falconstor, Inc.
By: ___________________________
Name: Charles Bradford Wolfe
Title: Owner
Charles B Wolfe (May 5, 2020)


SBA Loan N umber: 6258327208
SBA Loan Name: Falconstor, Inc.





--------------------------------------------------------------------------------





PGB NETACCESS BUSINESS APPLICATION
Your Identification Number will be mailed to you approximately 8 to 10 days from
our receipt of your
application.


Name of Business: Falconstor, Inc.
Mailing Address:
2 Huntington Quadrangle, Suite 1S20
City/State/Zip: Melville, NY 0
TIN (Tax Identification Number): 77-0216135
Email Address: brad.wolfe@falconstor.com


This agreement is between Peapack-Gladstone Bank and the customer(s) whose
signature(s) appears on this application.
1.
Peapack-Gladstone Bank, the depository banking institution at which the accounts
are maintained for customer, is subject to the terms and conditions governing
the accounts, and the services performed in conjunction with the accounts as may
be amended from time to time, and applicable Federal and New Jersey State laws
and regulations.

2.
In addition to the authority Peapack-Gladstone Bank may have in other
agreements, Peapack-Gladstone Bank has the authority:

◦
To honor any computer instruction relating to transfer of funds (including
recurring payments) and to post such transfer to the appropriate accounts,
payment of bills, stop payments or any other transaction Peapack-Gladstone Bank
is authorized by agreement to complete on the customer’s behalf, without making
any inquiry into amounts to transfer or any other inquiry.

◦
To pay service charges, whether monthly or otherwise, from the appropriate
account(s).

◦
To assume that any computer instruction tendered is authentic, unless the
customer informs Peapack-Gladstone Bank that said instructions are no longer to
be honored by Peapack-Gladstone Bank.



Customer agrees to indemnify (reimburse for all losses and damages incurred) and
hold harmless Peapack-Gladstone Bank
from any and all claims, actions, causes of action, damages, losses and expenses
resulting from the customer furnishing to a
person or entity (individually and collectively, a “third person”) other than
Peapack-Gladstone Bank and its employees account
information, account identification number(s), social security number, tax
identification number, account I.D., personal
identification numbers, if customer and the third party uses the information to
transfer funds from the accounts or for any
other purpose not expressly authorized by this application. If customer does not
use Internet Banking service for one year,
access will automatically be terminated.


Signature(s) of Authorized Signer on Account:
____________________________________________


Date: __________________________


THIS SECTION TO BE COMPLETED BY PEAPACK-GLADSTONE BANK
Application accepted by:
______________________________________________________________
Processed by: ______________________________________________________________
Account Number: ______________________________________________________________
PGB NetAccess activated:
______________________________________________________________
PGB NetAccess ID#:
______________________________________________________________
Charles B Wolfe (May 5, 2020)
05/05/2020





